DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-10 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 11-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “database”, “server”, and “cameras” recited in claims provide sufficient structure to perform all claimed limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 as a representative claim, it recites “recorded features and requirements” in line 4.  This suggests that the so-called “digital image” includes only “recorded features and requirements”.  However, the claim step of “processing…” is to obtain “text and 
Claim 1 further recites the limitation “potential reuse opportunities” in line 11.  It lacks clarity because it is unclear as to whether it is referred to (i)the reuse of the extracted key phrases and concepts, (ii)the extracted key phrases and concepts searched or (ii)the result of the search of the extracted key phrases and concepts in one or more repositories of metadata associated with existing or work-in-progress systems.
Likewise, claims 2-10 are also rejected for the same reasons as above because each of these claims depends on claim 1.
Claim 2 recites “attributes” in line 2.  It is noted that such “attributes” are used to calculate a confident score for a potential reuse opportunity.  However, claim 1 does not recite that the extracted key phrases and concepts include such “attributes”. This suggests the such “attributes” are not used to in the “searching the extracted key phrases and concepts in one or more repositories of metadata associated with existing or work-in-progress systems in  order to identify the potential reuse opportunities”.  Therefore, the use of such “attributes” for calculating a confident score for a potential reuse opportunity lacks clarity.
Claim 2 further recites claim limitations “the infrastructure” and “the team” in line 5, “the organization” in line 6 and “the user or group” in line 7.  There are insufficient antecedent basis for these limitations in the claim.
Claim 3 recites claim limitation “the additional step” in line 1.  It is noted that claim 1 does not recite “additional steps”. There is insufficient antecedent basis for this limitation in the claim.  Suggestion is made to amend claim to read “further comprising step…”.

Claim 5 is also rejected for the same reasons as set forth in claim 3 because it recites similar claim limitation “the additional step” in line 1.
Claim 7 is also rejected for the same reasons as set forth in claim 3 because it recites similar claim limitation “the additional step” in line 1.
Regarding claim 11, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 11 is also rejected for the same reasons as set forth in claim 1 above.
Likewise, claims 12-20 are also rejected for the same reasons as above because each of these claims depends on claim 11.
Claim 12 is also rejected for the same reasons as set forth in claim 2 above because it recites similar claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Antony et al. (U.S. Pat. App. Pub. No. 2018/0285321 A1) teaches a system and method for generating digital document content from a digital image, see figure 4, comprising OCR for recognizing text and other characters within digital image (see par. [0043]), determining matching content between first and second digital images (see par. [0073]) and similarity score (see par. [0074]).
Macciola et al. (U.S. Pat. App. Pub. No. 2015/0324390 A1) teaches a system and method for image capture and processing (see figure 2), comprising a digital image (300 of figures 3A-
Paget et al. (U.S. Pat. No. 10,891,477) teaches a system for capturing scrum board note and extracting textural content from such captured scrum board note (see figures 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
3/2021

/DUY M DANG/Primary Examiner, Art Unit 2667